Case 18-14970-JDW     Doc 38   Filed 06/06/19 Entered 06/06/19 14:20:24     Desc Main
                               Document     Page 1 of 2


             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                          CHAPTER 13 CASE NO.:

CHARISSE HARRIS                                            18-14970-JDW

                         TRUSTEE’S RESPONSE
                 TO MOTION TO INCUR NEW INDEBTEDNESS

      COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by

and through counsel, and files this response to the Debtor’s Motion to Incur New

Indebtedness (Dkt. #32) (the “Motion”); and in support thereof states as follows:

      1.     Beginning in February 2019 and continuing through the date of this

response, the Debtor’s plan payments were to be remitted pursuant to Orders

Directing Employer to Withhold Deduction from Pay and Directing Payment to

Chapter 13 Trustee (See Dkt. #9 & 30). The current plan payment is $536.50 bi-

weekly.

      2.     Beginning with March 28, 2019, the funds received from the employer

have been consistently less than the required plan payment. The Debtor has made

additional payments directly to the Trustee during that period; however, the Debtor

became delinquent in plan payments. The Trustee alleges that the Debtor does not

earn enough income to meet the withholding requirements for the plan payment.

      3.     Considering the Debtor’s schedules of income and expenses, together

with the apparent reduction of income, the Trustee alleges that the Debtor will be

unable to maintain plan payments and those payments which become due for the

proposed indebtedness.



                                          1
Case 18-14970-JDW     Doc 38   Filed 06/06/19 Entered 06/06/19 14:20:24       Desc Main
                               Document     Page 2 of 2


      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that this

response be received and filed and upon a hearing hereon, this Court will enter its

order denying the Motion. The Trustee also requests such other relief to which the

Trustee and this bankruptcy estate may be entitled.

      Dated: June 6, 2019
                                        Respectfully submitted,

                                        LOCKE D. BARKLEY, TRUSTEE

                                        /s/ W. Jeffrey Collier
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39296
                                        (601) 355-6661
                                        ssmith@barkley13.com


                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

Dated: June 6, 2019

                                        /s/ W. Jeffrey Collier
                                        W. JEFFREY COLLIER




                                           2
